Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 14 June 2021 have overcome the 35 USC 112b rejections set forth in the previous office action.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 directed to an invention non-elected without traverse.  Accordingly, claims 8-10 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 8-10 are deleted
EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “a method for filling of lacquer, comprising the following method steps (A to M):
A) providing a lacquer container containing lacquer and an opening valve disposed at an end
portion of the lacquer container…

in combination with the other limitations set forth in the independent claims.

Graffin (US 5,148,841) is the closest prior art of record. However, Graffin is silent on these above recited features. Furthermore, it would not have been obvious to modify Graffin to arrive at these above recited features without improper hindsight reasoning. In addition, amending Graffin to include the above recited features would improperly change the principle of operation of Graffin.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753